                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BIANCA BUCANO,                           :
                                         :    CIVIL ACTION NO. 3:16-CV-1607
             Petitioner,                 :
                                         :    (CHIEF JUDGE CONNER)
             v.                          :    (Magistrate Judge Saporito)
                                         :
SUPERINTENDENT SMITH,                    :
                                         :
             Respondent.                 :
                                         :

                                      ORDER

      AND NOW, THIS 19TH DAY OF NOVEMBER, 2018, IT APPEARING TO

THE COURT THAT:

      1.     In her habeas corpus action submitted pursuant to 28 U.S.C. § 2254

and docketed on August 4, 2016, Petitioner asserts she was improperly convicted in

the Court of Common Pleas of Monroe County, Pennsylvania, on April 12, 2012, for

numerous reasons (Doc. 1) ;

      2.     The matter was assigned to United States Magistrate Judge Joseph F.

Saporito, who issued a Report and Recommendation on September 25, 2012,

recommending dismissal of the action with prejudice (Doc. 24) ;

      3.     Neither party has filed objections to the Magistrate Judge’s Report and

Recommendation and the time for such filing has passed.

IT FURTHER APPEARING TO THE COURT THAT:

      1.     When a magistrate judge makes a finding or ruling on a motion or

issue, his determination should become that of the court unless objections are filed.

See Thomas v. Arn, 474 U.S. 150-53 (1985). Moreover, when no objections are filed,
the district court is required only to review the record for “clear error” prior to

accepting a magistrate judge’s recommendation. See Cruz v. Chater, 990 F. Supp.

375-78 (M.D. Pa. 1998); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998).

       2.     Review of the record reveals no clear error in the Magistrate Judge’s

findings and recommendation that the Petition be denied and the Court decline to

issue a certificate of appealability (Doc. 24 at 33).

       ACCORDINGLY, IT IS HEREBY ORDERED THAT:

       1.     The Magistrate Judge’s Report and Recommendation (Doc. 24) is
              ADOPTED;

       2.     The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Doc. 1)
              is DENIED;

       3.     There is no basis for the issuance of a certificate of appealability;

       4.     The Clerk of Court is directed to CLOSE this case.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                             2
